GRABER, Circuit Judge,
dissenting.
I respectfully dissent.
In my view, Ready Mix was a supplier and deliverer of materials, not a “subcontractor.” The fact that a materialman supplies a product that is blended to specifications does not turn the materialman into a subcontractor. Simply put, a company, that mixes batches of concrete and dumps them at the work sites is a supplier of materials and is not performing enough of the construction contract to be a “subcontractor.”
The facts on which the district court relied are relevant to this question, see, e.g., United States v. Aetna Cas. & Sur. Co., 981 F.2d 448 (9th Cir.1992), and I agree with its analysis. Therefore, I would affirm.